UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22585 Tortoise Pipeline & Energy Fund, Inc. (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 29, 2012 Item 1. Schedule of Investments. Tortoise Pipeline & Energy Fund, Inc. SCHEDULE OF INVESTMENTS (Unaudited) February 29, 2012 Shares Fair Value Common Stock - 86.4% (1) Crude/Refined Products Pipelines - 8.7% (1) Canada - 5.5% (1) Enbridge Inc. $ Pembina Pipeline Corporation United States - 3.2% (1) Kinder Morgan, Inc. Local Distribution Companies - 11.9% (1) United States - 11.9% (1) CenterPoint Energy, Inc. NiSource Inc. Marine Transportation - 2.5% (1) Republic of the Marshall Islands - 2.5% (1) Teekay Offshore Partners L.P. Natural Gas Gathering Pipelines - 3.0% (1) United States - 3.0% (1) Targa Resources Corp. Natural Gas Pipelines - 36.0% (1) Canada - 6.7% (1) Keyera Corp. TransCanada Corporation United States - 29.3% (1) EQT Corporation National Fuel Gas Company ONEOK, Inc. Questar Corporation Spectra Energy Corp. Williams Companies, Inc. Oil and Gas Production - 23.0% (1)(2) Canada - 1.4% (1) Canadian Natural Resources Limited United Kingdom - 1.3% (1) BP PLC (ADR) United States - 20.3% (1) Anadarko Petroleum Corporation Apache Corporation Chevron Corporation Continental Resources, Inc. (3) Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation Hess Corporation Marathon Oil Corporation Noble Energy, Inc. Occidental Petroleum Corporation Pioneer Natural Resources Company Range Resources Corporation Oilfield Services - 1.3% (1)(2) United Kingdom - 1.3% (1) Ensco PLC (ADR) Total Common Stock (Cost $209,450,864) Master Limited Partnerships and Related Companies - 43.5% (1) Crude/Refined Products Pipelines - 22.0% (1) United States - 22.0% (1) Buckeye Partners, L.P. Enbridge Energy Management, L.L.C. (4) Holly Energy Partners, L.P. Kinder Morgan Management, LLC (4) Magellan Midstream Partners, L.P. Plains All American Pipeline, L.P. Sunoco Logistics Partners L.P. Natural Gas/Natural Gas Liquids Pipelines - 16.0% (1) United States - 16.0% (1) Energy Transfer Partners, L.P. Enterprise Products Partners L.P. Inergy Midstream, L.P. ONEOK Partners, L.P. Regency Energy Partners LP TC PipeLines, LP Williams Partners L.P. Natural Gas Gathering/Processing - 5.5% (1) United States - 5.5% (1) Chesapeake Midstream Partners, L.P. Copano Energy, L.L.C. DCP Midstream Partners, LP MarkWest Energy Partners, L.P. Targa Resources Partners LP Western Gas Partners LP Total Master Limited Partnerships and Related Companies (Cost $102,635,701) Short-Term Investment - 0.1% (1) United States Investment Company - 0.1% (1) Fidelity Institutional Money Market Portfolio - Class I, 0.21% (5) (Cost $247,622) Total Investments - 130.0% (1) (Cost $312,334,187) Long-Term Debt Obligations - (18.5%) (1) ) Mandatory Redeemable Preferred Stock at Liquidation Value - (6.0%) (1) ) Total Value of Options Written (Premiums received $713,516) - (0.1%) (1) ) Other Assets and Liabilities - (5.4%) (1) ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. All or a portion of the security represents cover for outstanding call option contracts written. Non-income producing security. Security distributions are paid-in-kind. Rate indicated is the current yield as of February 29, 2012. Key to abbreviation ADR American Depository Receipts SCHEDULE OF OPTIONS WRITTEN (Unaudited) February 29, 2012 Call Options Written Expiration Date Expiration Price Contracts Fair Value Anadarko Petroleum Corporation March 2012 $ $ ) Anadarko Petroleum Corporation March 2012 ) Apache Corporation March 2012 ) BP PLC (ADR) March 2012 ) Canadian Natural Resources Limited March 2012 ) Chevron Corporation March 2012 ) Continental Resources, Inc. March 2012 ) Devon Energy Corporation March 2012 ) Ensco PLC (ADR) March 2012 ) EOG Resources, Inc. March 2012 ) Exxon Mobil Corporation March 2012 ) Hess Corporation March 2012 ) Marathon Oil Corporation March 2012 ) Noble Energy, Inc. March 2012 ) Occidental Petroleum Corporation March 2012 ) Pioneer Natural Resources Company March 2012 ) Range Resources Corporation March 2012 ) Total Value of Call Options Written (Premiums received $713,516) $ ) Key to abbreviation ADR American Depository Receipts Various inputs are used in determining the value of the Company’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable Company assets and liabilities by level within the fair value hierarchy as of February 29, 2012.These assets and liabilities are measured on a recurring basis. Description Fair Value at February 29, 2012 Level 1 Level 2 Level 3 Assets Equity Securities: Common Stock (a) $ $ $
